DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IL 264843, filed on Feb. 14, 2019.
Status of Claims & Response to Remarks
Claims 1 – 20 are currently pending.
In view of Applicant’s remarks, Applicant withdraws the 101 rejection.  RCS calculations cannot be performed in the mind.  Although RCS is mathematical, the feature of “determining data indicative of identification of the airborne object” is not mathematical and cannot be performed in the mind.  First, a person cannot look at an RCS plot and know what type of target that is being represented.  Second, it would not be practical for a person to try and match various RCS plots at different angles with stored RCS plots at different angles due to much variability that exist in RCS measurements, let alone the time-consuming nature of doing such. 
In view of Applicant’s remarks, Applicant withdraws the prior art rejection.  The Examiner believes that the prior reference used is not directed to actually using RCS as part of its analysis and classification but rather as a way to evaluate and/or compare to said analysis.  
Based on further search and consideration, a new reference has been found.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 7, 10 and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (US 2012/0195459).
As to claims 1 and 20, Schmidt discloses a processor-based method of identifying an airborne object, the processor-based method (Fig. 1 item 260 “Processor”) comprising: 
a) obtaining data indicative of a series of target Radar Cross Section (RCS) measurements of an airborne object, wherein each target RCS measurement is associated with data indicative of aspect angles of the airborne object relative to a measuring radar at a respective time of measurement, thereby giving rise to a series of target aspect angles of the airborne object (See Figs. 3A – 3E.  For example, Fig. 3 shows RCS for Aspect angles varying from 0 to 180 degrees.  One of ordinary skill understands that RCS measurements work by measuring the RCS at one aspect angle at a time.  See also Para. 35 “The feature data consists of sensor signal data and can include, for example, radar cross section (RCS) signals, and time derivatives of the RCS signals. The data is generated either by using one or more digital simulations of sensors and target models or by collecting the data using one sensor systems and targets. The target objects are not required to be in flight to collect features indexed by aspect angle.”);
 b) calculating at least one estimation of a candidate aircraft RCS time series, each estimation of a candidate aircraft RCS time series being calculated in accordance with, at least, the series of target aspect angles (Id.), a respective candidate aircraft type (Para. 32 “The training data, acquired for exemplary objects used for classifying target objects, is generated prior to observing the target object to be classified.”), and at least one candidate aircraft body orientation (Paras. 35 – 36 “orientation”); and 
c) determining data indicative of identification of the airborne object with an aircraft type, in accordance with, at least, the at least one estimation of a candidate aircraft RCS time series, and the series of target RCS measurements (Fig. 2B item 380 “Classifier”).
As to claim 2, Schmidt discloses the processor-based method of claim 1, wherein: a flight mode was inferred in accordance with the series of target aspect angles of the airborne object (Fig. 2B “Sensed trajectory” item 310); and
at least one candidate airborne object body orientation was selected in accordance with the inferred flight mode (Para. 39 “generating a representative feature database specific to the observed trajectory of the target object to be classified and the sensor observation times of the target object to be classified (step 310). The representative feature database is generated by sampling from the motion profiles of step 308, using them to determine the orientation of the object to be classified …”).
As to claim 3, Schmidt discloses the processor-based method of claim 1, wherein calculating at least one RCS value of an estimation of a candidate aircraft RCS time series comprises: calculating a radar-beam direction in an aircraft body frame, in accordance with, at least, aspect angles associated with a respective target RCS measurement, and a candidate airborne object body orientation of the at least one candidate airborne object body orientation (Para. 39 as cited in claim 2.  Note that the beam direction is the line-of-sight between radar and target.  See also Fig. 2B item 308 “Object Orientation Motion Profiles” and Paras. 36 – 37); and 
estimating an RCS value in accordance with the calculated radar-beam direction and the respective candidate aircraft type (Para. 35 “The method includes providing (step 304), to a processor, feature data for one or more exemplary classes of objects to be classified. In one embodiment, the feature data is indexed by object class, orientation and sensor. The feature data can be indexed by, for example, object class, object orientation, sensor, and/or sensor signal-to-noise ratio. Object classes can include, for example, missile, satellite, ground vehicle, aircraft and/or specific model or type of each of these (e.g., Boeing 747 aircraft, F-16 aircraft).”).
As to claim 5, Schmidt discloses the processor-based method of claim 1, wherein the determining data indicative of identification of the airborne object with an aircraft type comprises: 
a) training a machine learning model in accordance with a training dataset comprising at least one training example, wherein each training example comprises: 
i. feature data derivative of an estimation of an candidate aircraft RCS time series of the at least one estimation of a candidate aircraft RCS time series (Para. 35 as previously cited including “time derivatives of the RCS signals”, see also Fig. 2B.), and 
ii. data indicative of the candidate aircraft type in accordance with which the estimation of a candidate aircraft RCS time series was calculated, and wherein the machine learning model is configured to receive runtime input comprising data indicative of a series of target RCS measurements, and to generate output comprising data indicative of an aircraft type learned to be associated with the input, in accordance with the training of the machine learning model (Id.  See also Para. 39 “a feature is selected from the feature database based on the sensor, object class, and orientation of the target object in motion”  see also Fig. 2B items 304, 308, 316 and 320); and 
b) providing data indicative of the series of target RCS measurements as input to the trained machine learning model, resulting in output of data indicative of an aircraft type, thereby giving rise to data indicative of identification of the airborne object with an aircraft type (Fig. 2b items 310, 312 and 380).
As to claim 6, Schmidt discloses the processor-based method of claim 2, wherein the flight mode was inferred by a method comprising: selecting the flight mode from a group that includes at least one of: level flight, ascending flight, descending flight, and banked turn (Para. 32 “predictable flight dynamics” see also Fig. 2B “sensed trajectory” which would include any and all paths taken by the target/object.  See also Para. 46 “trajectory angle”).
As to claim 7, Schmidt discloses the processor-based method of claim 3, wherein the estimating an RCS value in accordance with the calculated radar-beam direction and the respective candidate aircraft type comprises: retrieving data indicative of an RCS value, according to, at least, the calculated radar- beam direction and the respective candidate aircraft type, from an RCS database (Fig. 2B item 304).
As to claim 10, Schmidt discloses the processor-based method of claim 5, wherein a) - b) are executed in real-time (Para. 38 “real time”).
As to claim 19, Schmidt discloses a target identification system comprising a processing and memory circuitry, and configured to operate in conjunction with a radar unit and to perform a method of identification of an airborne object according to radar target measurement data (Para. 25 appears to be describing radar units 208a and 208b (radar cross section) that generate RF signals to be transmitted and received by antennae 204a and 204b or at least this is how a person of ordinary skill would understand the language of “Processors 216a and 216b provide emission signals to sensor control modules 208a and 208b, respectively, for emission (e.g., radar electromagnetic emissions) by the sensors 204a and 204b.”  The Examiner notes that processors may instruct the radar units as well as perform processing on received signals provided by the radar receivers.), the method comprising:
a) obtaining data indicative of a series of target Radar Cross Section (RCS) measurements of an airborne object, wherein each target RCS measurement is associated with data indicative of aspect angles of the airborne object relative to a measuring radar at a respective time of measurement, thereby giving rise to a series of target aspect angles of the airborne object (Para. 35 and Fig. 2b as previously cited in claim 1); 
b) calculating at least one estimation of a candidate aircraft RCS time series, each estimation of a candidate aircraft RCS time series being calculated in accordance with, at least, the series of target aspect angles, a respective candidate aircraft type, and at least one candidate aircraft body orientation (Id.  see also Fig. 2b item 308); and 
c) determining data indicative of identification of the airborne object with an aircraft type, in accordance with, at least, the at least one estimation of a candidate aircraft RCS time series, and the series of target RCS measurements (Id. e.g. “specific model or type …” see also Fig. 2B item 380).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over obvious over Schmidt in view of Richardson (US 6,337,654).
As to claim 4, Schmidt discloses the processor-based method of claim 1, wherein the determining data indicative of identification of the airborne object with an aircraft type comprises: 
for each estimation of a candidate aircraft RCS time series, calculating a degree of matching between the estimation and the series of target RCS measurements, thereby giving rise to data indicative of identification of the airborne object with the respective candidate aircraft type (Para. 9 “the method includes classifying the target object using Bayes' Rule the target object as belonging to a particular class of the one or more classes of objects based on the posterior probability the target object corresponds to the particular class.”  See also Para. 41).
Although Schmidt teaches Bayes’, Schmidt is silent regarding matched filtering or correlation.  
In same field of endeavor, Richardson teaches “At step S44, the library selection data and the filtered A-Scan data are correlated, and best match ship class is thus obtained at step S46. By correlating with the filtered A-Scan data with the partition of the library that corresponds to the aspect angle, the search for the best match ship class is reduced (See col. 7 ll. 44 – 49 see also Fig. 3).”
In view of the teachings of Richardson, it would have been obvious to apply matching (correlation S44) as taught to Richardson to the teachings of Schmidt wherein correlation would be applied before performing Bayes’ because Bayes’ is base on prior information or knowledge thus correlation would improve said prior knowledge thus improving the result of Schmidt’s classification.  
As to claim 8, Schmidt discloses the processor-based method of claim 4, further comprising: identifying the candidate aircraft type for which a calculated estimation of a RCS time series gave rise to a best calculated degree of matching, thereby giving rise to a best match aircraft type (Para. 41 “Bayes’ Rule”; Richardson as cited in claim 4).
As to claim 11, Schmidt does not teach the processor-based method of claim 5, wherein the machine learning model comprises a neural network comprising an input layer, an output layer, and at least one hidden layer.
Note that all neural networks have an input and output and the processing in between is called the one or more hidden layers.  
In the same field of endeavor, Richardson teaches “The neural network forms feature vectors for each target class and are useful for valid classification comparisons in all sea states, especially calm and littoral waters. Feature vectors may be collected over a range of aspect angles with a given set of feature vectors being derived from observance of a target at a single aspect angle. These feature vectors can be used for valid classification comparisons over at least 30 degrees of aspect angle. Thus, tracking data is used to index an appropriate 30 degree range of stored sets of feature vectors in the classification library. Hence, the preferred embodiment technique is robust in that as little as a single signature at a given aspect angle can be compared to the feature vectors defined for a corresponding range of aspect angles to provide accurate classification results within current state-of-the-art processing constraints (col. 6 ll. 21 – 34).”
In view of the teachings of Richardson, it would have been obvious to apply the teachings of neural networks to the training data taught in Schmidt in order to improve valid classifications over 30 degree using as little as a single signature thus making the overall classification more robust.  
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over obvious over Schmidt in view of Richardson and in further view of Karlsson (US 7002509).
As to claim 13, Schmidt in view of Richardson does not teach the processor-based method of claim 8, further comprising: comparing the best calculated degree of RCS matching to a threshold degree of RCS matching; thereby giving rise to an indication of whether the airborne object is identified with the best match aircraft type.
In particular, Schmidt in view of Richardson does not teach the “threshold” feature.  All other features taught as previously discussed in claim 4.  
In the same field of endeavor, Karlsson teaches “the processor 38 can be programmed to output the best match according to threshold criteria and automatically present the operator with an evaluation. As mentioned, if the transmission signature is new, or the matching values presented are very low, then it can be determined by the operator that the emitter in question has not been received before by the System. In such a case, that transmission signature is stored in database 54 as a newly detected emitter (col. 4 ll. 30 – 38).”
In view of the teachings of Karlsson, it would have been obvious to modify the best match as taught by Schmidt in view of Richardson with a threshold in order to determine whether a low best matching result is the result of a new target thereby preventing a false match between a stored target with a new target thus improving accuracy.  
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over obvious over Schmidt in view of Richardson and in further view of Obermeyer (US 2009/0102705).
As to claim 14, Schmidt in view of Richardson teaches the processor-based method of claim 8, further comprising: displaying, on a display unit, data informative of the best match aircraft type (Para. 53 “display of information to the user”).
Schmidt in view of Richardson teach the “best match” feature as discussed supra and Schmidt teaches a display as discussed supra.  Thus, it appears that Schmidt in view of Richardson suggests the display of any information taught by the combination of prior art including displaying the best match which would be a predictable result.  In the interest of compact prosecution, another reference is brought in to more explicitly teach the features of claim 14.  
In the same field of endeavor, Obermeyer teaches “a computer mouse or cursor may be used to select image pixels for which spectral and polarimetric signatures are to be displayed and threat match probabilities calculated and displayed. In a further embodiment of the invention, spectral and polarimetric channels may be scrolled through under operator control while viewing (preferably in color) the thus filtered scene. Various algorithms may be applied to the image data. Signal intensities at selected frequencies and polarizations may be compared by subtraction, division or cross-correlation, for example, in order to reveal targets of interest having particular spectral and polarimetric signatures. (Para. 36).”
In view of the teachings of Obermeyer, it would have been obvious to display the best match on a display so that a human user can visually see the best match thus allowing said user to know what the best match is.  There exist many commercial programs such as Matlab® that output results to a screen.  As such, the displaying of calculations and outputs are thus a predictable result.  
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over obvious over Schmidt in view of Richardson and in further view of Yao (CN 109100690).
As to claim 12, Schmidt in view of Richardson does not teach the processor-based method of claim 5, wherein the data derivative of an estimation of a candidate aircraft RCS time series comprises:
a) at least one of: maximum RCS value, minimum RCS value, mean RCS value, RCS time series variance, RCS time series skewness, RCS time series kurtosis, RCS time series energy, RCS time series Hjorth mobility, and RCS time series Hjorth complexity; and
b) data derivative of one or more Intrinsic Mode Functions (IMFs), the IMFs being derived according to empirical mode decomposition (EMD) of the estimation.
Yao teaches “The beneficial effects of the invention are as follows: the invention by performing empirical mode decomposition the radar echo signal into a group of intrinsic mode function, then using EMD-based signal extraction method of approximate entropy threshold value, to extract the group of intrinsic mode function, the extracted signal recovery can well reduce signal uncertainty, try to eliminate the noise of the influence on the measurement result. This scheme has important significance for accurate detection of radar target RCS (Page 2).”
Yao further teaches “only needs to perform investigation on the local zero-mean distribution function symmetrical symmetry (Page 4)”
In view of the teachings of Yao, it would have been obvious to apply the IMF teachings to the RCS measurement as taught by Schmidt in view of Richardson in order to reduce uncertainty thereby improving accuracy of said RCS measurements.  Moreover, it would have been obvious to perform analysis only on the local zero-mean in order to reduce computation and/or processing time.  
As to claim 18, Schmidt in view of Richardson and Yao teaches the processor-based method of claim 12, wherein the data derivative of each IMF of the one or more IMFs comprises at least one of: maximum IMF value, minimum IMF value, number of zero crossings, IMF variance, IMF skewness, IMF kurtosis, IMF energy, IMF Hjorth mobility, and IMF Hjorth complexity (Id.  see also Yao: “upper and lower envelope line a (Page 4)”, “if there is no local minimum, then the k position 1 corresponding to the global minimum (Page 5)”, “calculating the average value Φ (Page 4)”, and “the IMF of the signal reconstruction is IMF of starting from the borderline obtained signal-to-noise ratio maximum or minimum mean square error (Page 5).”
The motivation to combine is the same as for claim 12.  
Allowable Subject Matter
Claims 9 and 15 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 9 and 15 – 17, the prior art does not teach all the claimed features of claim 9, for example, the prior art does not teach a second group of IMFs.  Claims 15 – 17 depend from claim 9.  The closet prior art regarding the untaught features is Yao (CN 109100690).  Yao teaches “The beneficial effects of the invention are as follows: the invention by performing empirical mode decomposition the radar echo signal into a group of intrinsic mode function, then using EMD-based signal extraction method of approximate entropy threshold value, to extract the group of intrinsic mode function, the extracted signal recovery can well reduce signal uncertainty, try to eliminate the noise of the influence on the measurement result. This scheme has important significance for accurate detection of radar target RCS (Page 2).”   However, Yao does not at least teach a second group of IMFs’.  

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648